Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-3, 5, 7, 9-10, 13, 15, 17, 19, 25-26, 38, 40-41, 45 and 55-61 are all the claims for this application.
2.	Claim 24 is canceled and Claims 1-2, 5, 19, 25, and 55 are amended in the Response of 2/5/2021. 
3.	Claims 41 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/18.
4.	Claims 1-3, 5, 7, 9-10, 13, 15, 17, 19, 25-26, 38, 40 and 55-61 are the claims under examination.
5.	This Office Action is final.

Information Disclosure Statement
6.	The IDS of 2/5/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Claim Objections
7.	The objection to Claim 19 because of informalities is withdrawn in view of Claim 19 amended to recite “on binding the target cell”.  
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	The rejection of Claims 1-3, 5, 7, 9-10, 13, 15, 17, 19, 
	a) The rejection of Claims 1-3, 5, 7, 9-10, 13, 15, 17, 19, 24-26, 38, 40, 55-56 and 58-61 for reciting improper Markush group language is withdrawn in view of the amendments to those claims to rectify those deficiencies.
b) Applicants have amended Claim 2 to recite the specific assays by which the claimed affinity is measured. 

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Written Description
9.	The rejection of Claims 1, 3 and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	a) Applicants allege the following:

    PNG
    media_image1.png
    322
    817
    media_image1.png
    Greyscale

	Response to Arguments
	The truth of the matter is not disputed for what is obvious to the ordinary artisan reading and interpreting the claims for their plain meaning.

	b) Applicants allege 

    PNG
    media_image2.png
    325
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    144
    799
    media_image3.png
    Greyscale

	Response to Arguments
	The rejection under the written description requirements is predicated on the structure/function correlation for the breadth and scope of all possible variants for the carrier molecules of the instant claims, the variability of the number surface lysine position, and where even the Declarant admits on the record, that the presence of a lysine residue, albeit infrequent in a variable domain, could impact the performance/improvement effects of the compound. See p.6 of the declaration stating under section 15, step b:

    PNG
    media_image4.png
    144
    626
    media_image4.png
    Greyscale

	Notably Applicants have sighted those data for a “lysine-optimized” scfv” prepared according to Examples 27 or 28. Thus, the teaching in the specification is dispositive to the allegation that just any known-and-yet-to-be discovered carrier molecule/antibody fragment species from the Markush group of Claim 1, can be conjugated under the conditions proscribed by generic Claim 1 much less to yield a genus compounds meeting the structure/ function correlation of the instant claims where: the carrier molecule/antibody fragment has a binding ability for an antigen or a target (Claims 17, 19, 26 and 38); has an improved IC50 (Claim 3) and has an improved serum half-life (Claim 5). See MPEP 2163 
    PNG
    media_image5.png
    179
    776
    media_image5.png
    Greyscale

	The Declaration does not provide any more evidence than what is already present in the instant specification for the use of the genus of any and all scfv-based antibody fragments. Most notably neither the specification nor the declaration demonstrate the predictability for those fragments ability to function as a drug carrier molecule by way of even naturally occurring surface lysine residues to the extent they meet the written description requirements. There are no other data beyond what is shown for the “lysine-optimized scfv” in the specification (and Example 31). Finally, Applicants response is silent as to the working carrier molecules that have been shown to possess improved serum half-life.
	The rejection is maintained.
Enablement
10.	The rejection of Claims 1-3, 5, 7, 9-10, 13, 15, 17, 19, 25-26, 38, 40 and 55-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn for the canceled claims and maintained for the pending claims.  
	a) Applicants allegation is a re-iteration of the same statement from the response to the written description rejection:

    PNG
    media_image1.png
    322
    817
    media_image1.png
    Greyscale

	Response to Arguments
	The truth of the matter is not disputed for what is obvious to the ordinary artisan reading and interpreting the claims for their plain meaning.
	b) Applicants allege Figure 1 in the specification as filed teaches which residues in a human variable domain tend to be present at the surface of an antibody.
	Response to Arguments
	Nowhere in the entirety of Figure 1 is there shown to be any correlation of a lysine residue specifically being associated with those residue positions that are surface/solvent accessible. This is a general polarity map for a generic VH and VL domain as to those positions which are surface/solvent accessible, NOT where there are necessarily inherent lysine residues.
The Declaration does not provide any more evidence than what is already present in the instant specification for the use of the genus of any and all scfv-based antibody fragments. Most notably neither the specification nor the declaration demonstrate the predictability for those fragments ability to function as a drug carrier molecule by way of even naturally occurring surface lysine residues to the extent they meet the written description requirements. There are no other data beyond what is shown for the “lysine-optimized scfv” in the specification (and Example 31). Finally, Applicants response is silent as to the working carrier molecules that have been shown to possess improved serum half-life. The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
	The rejection is maintained.

Conclusion
11.	No claims are allowed.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	The following reference is considered pertinent to the instant claimed invention:
USPN 8703427, which is directed to antibody-drug conjugates (ADC) comprising coupling of photosensitizing agents to what can be a lysine residue. The patent teaches the use of “non-photosensitzing” molecules which enhance the photo-physical and photodynamic properties of the overall conjugate.” The patent does not teach the coupling ratio for much less the non-photosensitzing agents of the instant claims, namely, DNA-binding drug, microtubule destabilizing agent and topoisomerase inhibitor in the production of a ADC alone.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643